DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to U.S. Patent Application No. 13/843,338, filed March 15, 2013, which further claims the benefit of priority to U.S. provisional Patent Application No. 61/768,876, filed February 25, 2013.

Information Disclosure Statement
The IDS filed 11/17/2021 has been considered. 

Status of Claims
In view of the interview on 5/2/2022 and in view of the remarks filed 5/11/2022, Examiner has reconsidered the notice to applicant regarding a non-compliant or non-responsive amendment mailed 3/18/2022. Examiner has withdrawn the objection to the claim amendment of 12/22/2021. Applicant’s claims, filed 12/22/2021, have been entered. Claims 1-57 have been cancelled. Claims 58-69 are new. Claims 58-69 are currently pending in this application and have been examined.  

Indication of Allowable Subject Matter
As noted for reasons in the “Reasons for Indication of Allowable Subject Matter” section below, claims 58-69 would be allowable if rewritten to overcome the claim objections and claim rejection(s) under 35 U.S.C. 101 set forth in this Office Action and they (claims 59, 60, 62, 63, 65, 66, 68, and 69) were not dependent upon a rejected base claim. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. These include the limitations “receiving means”, “testing means”, and “constraining means” within claims 58-61. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 58-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 58-69 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 58-63 are directed to machines and claims 64-69 are directed to processes (see MPEP 2106.03). Claims 58 and 64 are parallel in nature and claims 61 and 67 are parallel in nature, therefore, the analysis will use claims 64 and 67 as representative claims. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 64 and 67 (representative) recites the abstract idea of “receiving submissions for items and an associated value and constraining submissions based upon an activity rule.”
Specifically, claim 64 (representative) recites “A method implemented in a system… said method useful for assuring consistency of submissions received iteratively from users, said submissions relating to a plurality of items, said method comprising: receiving submissions iteratively from users, each submission indicating a subset of the plurality of items and an associated value; testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Generalized Axiom of Revealed Preference (GARP) test; and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the GARP test.”
Specifically, claim 67 (representative) recites “A method implemented in a system… said method useful for assuring consistency of submissions received iteratively from users, said submissions relating to a plurality of items, said method comprising: receiving submissions iteratively from users, each submission indicating a subset of the plurality of items and an associated value; testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Quasilinear Generalized Axiom of Revealed Preference (QGARP) test; and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the QGARP test.”
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claims 64 and 67 recite the abstract idea of “receiving submissions for items and an associated value and constraining submissions based upon an activity rule”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in claims 58, 61, 64, and 67 are certain methods of organizing human activity because the systems/methods receive submissions for items and an associated value (i.e., an offer), testing if the submission satisfies a test, and constraining submissions by only accepting submissions (i.e., the offer) based upon a rule that utilizes a result of the test . Receiving offers for items is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Thus, claims 58, 61, 64, and 67 recite abstract ideas.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 58, 61, 64, and 67 includes additional elements such as a “computer” system, at least one “computer”, a “receiving means”, “testing means”, “constraining means”, and two “computers” located remotely from each other and interconnected by a “communication system.” Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. These descriptions of a “computer” system, at least one “computer”, a “receiving means”, “testing means”, “constraining means”, and two “computers” located remotely from each other and interconnected by a “communication system” demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 58, 61, 64, and 67 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely automates “receiving bids for items and allocating a plurality of items among a plurality of bidders” (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 58, 61, 64, and 67 are ineligible.
Dependent claim(s), 59, 60, 62, 63, 65, 66, 68, and 69 do not aid in the eligibility of independent claims 58, 61, 64, and 67 as they merely act to provide further embellishments of the abstract idea recited in claims 58, 61, 64, and 67. Accordingly, claim(s) 59, 60, 62, 63, 65, 66, 68, and 69 is/are ineligible.

Reasons for Indication of Allowable Subject Matter

	The following is an examiner’s statement of reasons for indication of allowable subject matter:

Claims 58-69 are directed towards receiving submissions for items and an associated value and constraining submissions based upon an activity rule. 

Claims 58-60 and 64-66 teaches the novel and non-obvious features of: for assuring consistency of submissions received iteratively from users, said submissions relating to a plurality of items, said computer system comprising at least one computer, said computer system comprising: receiving means for iteratively receiving submissions from users, each submission indicating a subset of the plurality of items and an associated value; testing means for testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Generalized Axiom of Revealed Preference (GARP) test; and constraining means for constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing means.
The Examiner notes the testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Generalized Axiom of Revealed Preference (GARP) test and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing especially distinguishes the claimed invention from the prior art. 
Claims 61-63 and 67-69 teaches the novel and non-obvious features of: assuring consistency of submissions received iteratively from users, said submissions relating to a plurality of items, said computer system comprising at least one computer, said computer system comprising: receiving means for iteratively receiving submissions from users, each submission indicating a subset of the plurality of items and an associated value; testing means for testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Quasilinear Generalized Axiom of Revealed Preference (QGARP) test; and constraining means for constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing means.
The Examiner notes the testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Quasilinear Generalized Axiom of Revealed Preference (QGARP) test; and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing especially distinguishes the claimed invention from the prior art. 

The following references have been identified as the most relevant prior art to the claimed invention(s): 
Non-Patent Literature Reference U on the Notice of Reference Cited mailed 7/23/2021 generally relates to preferences over risk and discloses some well-behaved preference ordering by testing adherence to the axioms of revealed preference using Generalized Axiom of Revealed Preference (GARP): If A is revealed preferred to B, then B is never strictly directly revealed preferred to A (page 12). Reference U does not disclose testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Generalized Axiom of Revealed Preference (GARP) test and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing and does not disclose the testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Quasilinear Generalized Axiom of Revealed Preference (QGARP) test; and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing. 
Ausubel et al. (US 2004/0054551 A1 [previously recited]) generally relates to online auctions and discloses constraining bids with an activity rule based upon the Weak Axiom of Revealed Preference (WARP) or the Quasilinear Weak Axiom of Revealed Preference (QWARP) in paragraphs [0086] and [0090], and does not testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Generalized Axiom of Revealed Preference (GARP) test and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing and does not disclose the testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Quasilinear Generalized Axiom of Revealed Preference (QGARP) test; and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing., does not disclose or render obvious testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Generalized Axiom of Revealed Preference (GARP) test and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing and does not disclose the testing whether a user's submission, when taken together with the user's prior submissions, satisfies a Quasilinear Generalized Axiom of Revealed Preference (QGARP) test; and constraining submissions so that a submission will only be accepted based upon an activity rule that utilizes a result of the testing.
Ausubel et al. (US 2006/0167787 A1 [previously recited]) generally relates to online auctions and discloses a clinching processes that identifies items which can be allocated to a party, but does not disclose or render obvious calculating one bidder's guaranteed winning value associated with a package of the plurality of types of items and outputting said one bidder's guaranteed winning value, said one bidder's guaranteed winning value based upon the bids of other bidders than said one bidder and an activity rule applied to the other bidders by said constraining. 


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Staib et al. (US 2007/0299743 A1) discloses cataloging and reporting merchant data and activity messages for products in order to analyze and generate reports, including a GARP report, which stands for Growth at a Reasonable Price. 
	Reference B of the Notice of References Cited Peterson et al. (US 2003/0023416 A1) discloses predicting occurrences of events using a genetic algorithm for rule-set prediction (GARP), of which GARP models can be tested for robustness and accuracy. 
	Reference V of the Notice of References Cited Non Patent Literature “Consumer preference change and the generalized axiom of revealed preference” discloses using GARP modeling to determine user preference.  






Response to Arguments
Applicant’s arguments filed 12/22/2021, with respect to the previous rejections have been fully considered and moot in view of the cancellation of all the previous claims. Accordingly the previous rejections are withdrawn. 
Applicant’s arguments filed 12/22/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues the new claims 58-69 are not directed to an abstract idea and argues the new claims 58-69 teach novel and non-obvious features, and therefore should be patent eligible. Examiner respectfully disagrees. As explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. As noted above the claims recite receiving submissions for items and an associated value and constraining submissions based upon an activity rule. This is an abstract idea because it is a concept of business relations by receiving submissions for items and an associated value (i.e., an offer), which makes it a method of organizing human activity (i.e., one of the groupings of abstract ideas enumerated in Section I of the 2019 PEG). Receiving offers for items is a commercial or legal interaction because it is an advertising, marketing or sales activities or behaviors. Accordingly Examiner maintains claims 58-69 recite an abstract idea. Finally, claims reciting new abstract ideas for which there is no prior art (i.e., an “inventive concept” or novelty) is not the test for patent eligibility (see MPEP 2106.05). Accordingly, for the reasons outlined in the full rejection above, Examiner maintains new claims 58-69 are directed to an abstract idea without significantly more. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625